MEMORANDUM **
Lance Matthew Malone appeals from the 72-month sentence imposed following his guilty-plea conviction for RICO conspiracy, in violation of 18 U.S.C. § 1962(d). We have jurisdiction under 28 U.S.C. § 1291, and we dismiss the appeal.
Malone contends that the appeal waiver in his plea agreement does not preclude this appeal because his sentence resulted from an upward departure and the language of the agreement explicitly reserved his right to appeal in the event of a departure. Because the district court did not depart from the Guidelines range, this contention fails. Accordingly, we enforce the appeal waiver, and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.